 CONSTRUCTION AND GENERAL LABORERS UNION, LOCAL 185Construction and General Laborers Union, Local185, Laborers International Union of NorthAmerica, AFL-CIO; Cement Masons Local 582,Operative Plasterers and Cement Masons Inter-national Association, AFL-CIO and West-CalConstruction, Inc. Cases 20-CC-2157 and 20-CC-2158March 18, 1981DECISION AND ORDEROn September 26, 1980, Administrative LawJudge David P. McDonald issued the attached De-cision in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief.Respondents have filed a motion to strike the Gen-eral Counsel's exceptions and brief and the GeneralCounsel filed a response requesting that Respond-ents' motion be denied.'The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to substitute for the Administrative LawJudge's recommended Order, the following Orderand notices.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that:A. Respondent Construction and General Labor-ers Union, Local 185, Laborers International Unionof North America, AFL-CIO, its officers, agents,and representatives, shall:1. Cease and desist from:(a) Picketing West-Cal Construction, Inc., for thepurpose of requiring West-Cal to enter into the1977-80 Laborers' Master Agreement governingsubcontracting of construction site work.' Respondents' motion to strike the General Counsel's exceptions andbrief is predicated on the grounds that they are defective in both formand specificity required by Sec. 102.46(b) and (c) of the Board's Rulesand Regulations. We find no merit in Respondent's motion and herebydeny it.2 In the absence of exceptions, we adopt, proforma, the AdministrativeLaw Judge's findings and conclusions that Respondent Laborers violatedSec. 8(b)(4A) and 8(b4)(XB) and that Respondent Cement Masons vio-lated Sec. 8(bX4XB).The General Counsel points out, correctly, that the AdministrativeLaw Judge erroneously stated that the complaint alleged a violation ofSec. 8(e). Moreover, we note that the Administrative Law Judge did notfind, in his Decision or his Conclusions of Law, that either Respondentviolated Sec. 8(e). Hence, we shall eliminate par. A(lXa) from the Ad-ministrative Law Judge's recommended order.' We find merit in certain exceptions filed by the General Counsel tothe Administrative Law Judge's recommended Order and notice. Theseexceptions are directed to conforming the Order to the AdministrativeLaw Judge's findings and conclusions and the issuance of separate no-tices. Hence, we shall conform the Order and notices to the Administra-tive Law Judge's substantive legal findings to which no exceptions havebeen filed. See fn. 2, supra.255 NLRB No. 3(b) Picketing West-Cal's Gate 2 (Halyard Street)in Sacramento so long as that gate is reserved forthe exclusive use of secondary or neutral employ-ers or persons and their employees, with an objectof forcing or requiring West-Cal's neutral subcon-tractors to cease doing business with West-Cal.2. Take the following affirmative action:(a) Post at its business office and meeting hallscopies of the attached notice marked "AppendixA."4Copies of said notice, on forms provided bythe Regional Director for Region 20, after beingduly signed by an authorized representative of Re-spondent Laborers Union, shall be posted by it im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto members are customarily posted. Reasonablesteps shall be taken by Respondent Laborers Unionto insure that said notices are not altered, defaced,or covered by any other material.(b) Sign and deliver to the Regional Director forRegion 20 sufficient copies of said notice, to be fur-nished by the Regional Director, for posting at thepremises of West-Cal, if willing.(c) Notify the Regional Director for Region 20,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.B. Respondent Cement Masons Local 582, Oper-ative Plasterers and Cement Masons InternationalAssociation, AFL-CIO, its officers, agents, andrepresentatives, shall:1. Cease and desist from picketing West-Cal'sGate 2 (Halyard Street) in Sacramento, so long asthat gate is reserved for the exclusive use of sec-ondary or neutral employers or persons and theiremployees, with an object of forcing or requiringsuch neutral subcontractors to cease doing businesswith West-Cal in order to force or require West-Cal to cease doing business with G & L Concrete.2. Take the following affirmative action:(a) Post at its business offices and meeting hallscopies of the attached notice marked "AppendixB."5Copies of said notice, on forms provided bythe Regional Director for Region 20, after beingduly signed by an authorized representative of Re-spondent Cement Masons Union, shall be posted byit immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where no-4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."5 See fn. 4, supra.53 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtices to members are customarily posted. Reason-able steps shall be taken by Respondent CementMasons Union to insure that said notices are not al-tered, defaced, or covered by any other material.(b) Sign and deliver to the Regional Director forRegion 20 sufficient copies of said notice, to be fur-nished by the Regional Director, for posting at thepremises of West-Cal, if willing.(c) Notify the Regional Director for Region 20,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten, coerce, or restrainWest-Cal Construction, Inc., by picketing atthe construction site on the property located atStarboard Street and Halyard Drive, Sacra-mento, California, where an object thereof isto force or require West-Cal to enter into anagreement which is prohibited by Section 8(a)of the Act, as amended.WE WILL NOT, by picketing or otherwise,induce or encourage any employee of anyperson engaged in an industry affecting com-merce to refuse in the course of his employ-ment to work or perform services where anobject of such union conduct is to force or re-quire any person to cease doing business withWest-Cal Construction, Inc., at the construc-tion site on the property located at StarboardStreet and Halyard Drive, Sacramento, Cali-fornia.CONSTRUCTION AND GENERAL LA-BORERS UNION, LOCAL 185, LABOR-ERS INTERNATIONAL UNION OFNORTH AMERICA, AFL-CIOAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, by picketing or otherwise,induce or encourage any employee of anyperson engaged in an industry affecting com-merce to refuse in the course of his employ-ment to work or perform services where anobject of such union conduct is to force or re-quire any person to cease doing business withWest-Cal Construction, Inc., or require West-Cal to cease doing business with G & L Con-crete, at the construction site on the propertylocated at Starboard Street and HalyardDrive, Sacramento, California.CEMENT MASONS LOCAL 582, OPER-ATIVE PLASTERERS AND CEMENTMASONS INTERNATIONAL ASSOCI-ATION, AFL-CIODECISIONSTATEMENT OF THE CASEDAVID P. MCDONALD, Administrative Law Judge:This case was heard before me at Sacramento, Califor-nia, on November 1, 1979, pursuant to an order consoli-dating cases, consolidated complaint and notice of hear-ing issued on July 10, 1979, by the Regional Director ofthe National Labor Relations Board for Region 20. Thecomplaint is based upon original charges filed on June26, 1979, and July 9, 1979,' by West-Cal Construction,Inc., hereinafter called West-Cal. The complaint allegesviolations of Sections 8(e), 8(b)(4)(i) and (ii)(A), and8(b)(4)(i) and (ii)(B) of the National Labor Relations Act,as amended, hereinafter called the Act. Counsel for Re-spondents filed answers on behalf of his clients, Con-struction and General Laborers Union, Local 185, La-borers International Union of North America, AFL-CIO, hereinafter called Laborers Union; and CementMasons Local 582, Operative Plasterers and CementMasons International Association, AFL-CIO, hereinaftercalled Cement Masons Union, on July 12, 1979.All parties were afforded full opportunity to examineand cross-examine witnesses, to introduce relevant evi-dence, and to present oral argument.2The counsel forGeneral Counsel and West-Cal timely filed their briefs.Upon the entire record in this case, the briefs of theparties, and my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERWest-Cal, a California corporation with an office andplace of business in Hacienda Heights, California, hasbeen engaged in the building and construction industryas a general contractor. During the past calendar year,West-Cal, in the course and conduct of its business oper-ations, received gross revenues in excess of $5 millionand purchased and received in California products,I Unless otherwise specified all dates herein refer to the calendar yearof 1979.2 Although counsel for Respondents had entered his appearance onbehalf of his clients, Laborers Union and Cement Masons Union, neitherhe nor his clients appeared at the hearing. Counsel did not request a con-tinuance nor did he provide an explanation as to his or his clients' ab-sence. After waiting 2 hours, the hearing began at II a.m.54 CONSTRUCTION AND GENERAL LABORERS UNION, LOCAL 185goods, and materials valued in excess of $50,000 directlyfrom suppliers located outside the State of California.Upon the foregoing, I find that at all times materialherein West-Cal has been an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.11. THE LABOR ORGANIZATIONS INVOLVEDRespondents, Laborers Union and Cement MasonsUnion, each admit individually, and I find that, at alltimes material herein, they were labor organizationswithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issues in this proceeding are whether La-borers Union and Cement Masons Union violated Sec-tion 8(b)(4)(i) and (ii)(A), and/or (B) of the Act. Specifi-cally, the question raised by the complaint is whether thepicketing by Respondent Laborers in support of itsdemand that West-Cal entered into a memorandumagreement binding it to the Laborers 1977-80 MasterAgreement was with the object of forcing West-Cal toenter into an agreement which was prohibited by Section8(e) of the Act in violation of Section 8(b)(4)(i) and(ii)(A) of the Act. In addition, whether Respondent La-borers' and Respondent Cement Masons' picketing ofWest-Cal and its subcontractor G & L Concrete at thereserved gate, set aside for neutral or secondary employ-ers, violated Section 8(b)(4)(i) and (ii)(B) of the Act.Final determination of this issue rests on the question ofwhether Respondents were endeavoring to engage in aproscribed "top/down" of organizing nonunion subcon-tractors within in the meaning of the Supreme Court'sConnell decision.3B. Pertinent FactsWest-Cal is engaged in the supervision of the buildingof motels for California Six Motels, Inc. It has built simi-lar motels throughout the State of California and is pres-ently engaged in completing motels in Oregon and Sac-ramento, California. In this capacity, West-Cal limits itsoperation to the supervision of the construction of themotels. At the Sacramento jobsite, its employees werelimited to John R. Norton, superintendent for West-Cal,and Timothy Alan Murphy, assistant superintendent. Thepresident of the corporation, John Baird Norton, thefather of John R. Norton, occasionally visited the jobsite.The actual construction of the building was performedby various subcontractors such as Can Am Plumbing, G& L Concrete, River City Mechanical, Ted May Con-struction, and Rayco Electric. Some of the subcontrac-tors used union men, but West-Cal did not have a unionagreement with any union.West-Cal does not employ statutory employees; it em-ploys only the superintendent and assistant superintend-ent at the project. It has subcontracted the entire projectand has no employees performing construction work.a Connell Consrruction Company. Inc. v. Plunhber & Seanilters LocaltO0. et al., 421 U.S 616 (175)West-Cal does not have a contract or a collective-bar-gaining relationship with Respondent Laborers or Re-spondent Cement Masons.West-Cal commenced construction on the Sacramentomotel in May 1979. It is located at the intersection ofStarboard Street and Halyard Drive. A job office was lo-cated at the site which was utilized by Norton andMurphy. It is possible to enter the property either fromStarboard Street (gate 1) or Halyard Drive (gate 2).C. The Alleged Unlawful ConductOn May 22, Frank Campos appeared at the jobsite andintroduced himself to Timothy Murphy as the businessrepresentative for the Laborers Union. He wanted toknow who was actually building the structure and whowas in charge of the site. After Murphy explained thathe was the assistant superintendent of the project,Campos urged him to sign the 1977-80 Laborers' MasterAgreement, which he handed to him. Although Camposurged him to sign it at that time in order to make it aunion job, Murphy explained that he was new and didnot know the extent of his authority in such matters,therefore he would check with Norton, the president ofWest-Cal. No one was present during this conversation.Murphy turned the Laborers' Master Agreement over tothe president on June 26. Thereafter, Campos appearedat the jobsite on a daily basis for approximately I weekand then every other day. Although the president andCampos made several attempts to see each other, themeeting was never consummated since the president wasseldom at that jobsite.On another occasion, Campos appeared at the site nearthe latter part of May when he met John R. Norton, thesuperintendent, outside his job office. He introducedhimself to Norton as the business representative for La-borers Local 185, and asked Norton who he was, whowere the contractors on the job, and were they union.At this initial meeting, Norton explained that he did notin fact know the names of all the contractors nor wheth-er or not they were, in fact, union. A few days later,they met again and Norton responded that both Can AmPlumbing and G & L Concrete would use laborers, al-though Norton thought that Can Am Plumbing wasunionized, he was not certain as to the status of G & LConcrete. At this point, Campos insisted that he wantedhis men on the job wherever laborers were needed.Norton responded that he was not responsible for hiringthe laborers since this was all handled by the varioussubcontractors, and that if he wished to picket the job-site, he would set up a 2-gate system in order to segre-gate the job from union and nonunion.On or about June 20, Murphy observed Campos arriveat the jobsite with four men. Two of the men took posi-tions, as pickets, at the Halyard gate and two at the Star-board gate. The men carried two different placards. Thefirst read:55 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUNFAIR LABOR PRACTICESWEST-CAL CONSTRUCTIONLABORERS LOCAL 185The second read:UNFAIR LABOR PRACTICESG & L CONCRETELABORERS LOCAL 185Within 3 or 4 days after the picketing began, OhnieOakley, the business agent of Cement Masons Union, ap-peared at the jobsite. Norton inquired as to why Oakleywas present and he responded that he wanted hisCement Masons on the project. The picketing continuedfor approximately 3 weeks.On approximately June 27, West-Cal established re-served gates at the Halyard and Starboard entrances tothe project.4The sign which appeared on the StarboardStreet entrance (gate 1) read:THIS GATE RESERVED FOR THEEXCLUSIVE USE OFWEST CAL CONST. CO.TED MAY CONST. CO.G & L CONCRETE CO.ALL OTHERS USE GATE 2At gate 2 (Halyard Street), the sign read:THIS GATE RESERVED FOR THEEXCLUSIVE USE OF ALL CONTRACTORS,SUBCONTRACTORS, THEIR EMPLOYEESAND SUPPLIERSEXCEPTIONWEST CAL CONST. CO.TED MAY CONST. CO.G & L CONCRETE CO.THEIR EMPLOYEES AND SUPPLIERS MUST USEGATE I ONLYThe following identical telegrams were forwarded toboth Respondent Unions on June 27:A reserved gate system has been established at 1254Halyard Road, a construction site in West Sacra-mento. Your present picketing is unlawful. Unlessyou cease this unlawful activity we are taking ap-propriate legal action against your labor organiza-tion.Subsequent to June 21, Respondent Unions maintainedthe following placards at both gate 1 and gate 2:UNFAIR LABORWEST-CAL CONSTRUCTIONLABORERS LOCAL 185(and on the reverse side of the placard)4 Apparently West-Cal had previously attempted to establish reservedgates at the project but these gates failed to conform to the requirementof Electrical Workers Local 761 [General Electric Company] v. L.R.B.,366 U.S. 667 (1961).G & .-UNFAIRDOES NOT OBSERVEPREVAILING RATES OFWAGES AND WORKINGCONDITIONS ON THIS JOBCEMENT MASONS 582At various times during the picketing, both Murphyand Norton observed the following suppliers refused tocross the picket line and deliver the supplies to the sub-contractors on this site: Syar Industries, Ready-MixedConcrete, Norpac Lumber, Georgia Pacific Lumber,Diamond International, Sierra Springwater, Amer-CalSanitation, and Canteen Chuck Wagon Food Service.These supplies were not for West-Cal since they were ina supervisory capacity, but were intended for the varioussubcontractors who were actually constructing themotel.IV. ANALYSIS AND CONCLUSIONSA. Reserved Gate EntranceLaborers Union initiated its picketing with two men atthe Halyard gate and two men at the Starboard gate onJune 20. Its signs indicated unfair labor practices byWest-Cal and G & L Concrete. A few days later, OhnieOakley, Respondent Cement Masons' business repre-sentative, visited the project and demanded that his menbe used on the job. On June 21, West-Cal set up a two-gate system in order to isolate neutral employers fromthe labor dispute. Apparently, these reserved gates didnot conform to the requirements of Electrical WorkersLocal 761 v. N.L.R.B., supra. After consulting with theirattorneys, the reserved gate signs were modified and cor-rected as of June 27. On the same date, West-Cal senttelegrams to the Unions informing them of the reservedgate system and that their picketing was unlawful. Al-though the signs clearly set out that West-Cal, Ted MayConstruction and G & L Concrete and their employeesand suppliers could only use gate 1 (Starboard Street),and all others were to use gate 2 (Halyard Street), bothLaborers Union and Cement Masons Union ignored thereserved gate signs and continued to picket both gatesfor 3 weeks. At all times, the integrity of the gates wasmaintained.In the present case, the Laborers had a dispute withWest-Cal and the Cement Masons with G & L Concrete.There were several other subcontractors also working atthis same location who were required to use either gate 1or gate 2 in order to complete their work.A union may lawfully picket a primary employer withwhom it has a legitimate dispute at a common situs solong as its conduct is consistent with that limited objec-tive. However, it may not picket the common situswhere its objective is to cause others to stop doing busi-ness with the primary employer or other persons. CalvertGeneral Contractors, Inc., 249 NLRB 1183 (1980). There-fore, when a separate gate is established to the commonsitus and is properly maintained for the use of the pri-mary employer and its suppliers, the union is limited topicketing that gate. If the union pickets the neutral gate56 CONSTRUCTION AND GENERAL LABORERS UNION, LOCAL 185reserved for other employers at the common situs, it vio-lates the Act.The language of the reserved gate signs and the tele-grams placed the Unions on notice that they should limittheir pickets to gate 1. The Respondents did not have aprimary labor dispute with any employer or supplierusing gate 2. As a result of their continued picketing ofboth gates, many suppliers refused to cross the picketlines and refused to deliver to the subcontractors whowere not parties to this dispute.Since the Unions did not have a dispute with theseother subcontractors, their continued picketing of bothgates was obviously an attempt to force West-Cal to signthe Laborers' Master Agreement and to do business onlywith subcontractors who hire union members on thisproject. Such conduct by Laborers and Cement Masonsis a secondary boycott activity, and is prohibited by Sec-tion 8(b)(4)(i) and (ii)(B) of the Act:It shall be an unfair labor practice for a labor or-ganization or its agents ...to engage in, or toinduce or encourage any individual employed byany person engaged in commerce or in an industryaffecting commerce to engage in, a strike or a refus-al in the course of his employment to use, manufac-ture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commod-ities or to perform any services; or to threaten,coerce, or restrain any person engaged in commerceor in an industry affecting commerce, where ineither case, an object thereof is:...forcing or requiring any person to ceaseusing, selling, handling, transporting, or other-wise dealing in the products of any other produc-er, processor, or manufacturer, or to cease doingbusiness with any other person ....On the basis of the above, and the record as a whole, Ifind that Laborers Union and Cement Masons Union en-gaged in picketing with an object of forcing or requiringsecondary employers to cease doing business with West-Cal and G & L Concrete. They picketed for a period ofapproximately 3 weeks beginning on June 20 at bothgates, including the neutral gate 2 (Halyard Street),which was reserved for subcontractors and their suppli-ers with whom the Unions had no dispute. Their picket-ing was in violation of Section 8(b)(4)(i) and (ii)(B) ofthe Act.B. Section 8(e)The circumstances preceding the picketing are not indispute. West-Cal subcontracted all of the work at theSacramento jobsite and was not responsible for the hiringor firing of any of the subcontractors' employees. Al-though Campos was informed of these facts, he insistedthat West-Cal should require the subcontractors to hirehis union laborers. Later, Oakley made a similar demandin regard to his union cement masons. Campos had alsourged Murphy, as the representative of West-Cal, to signthe 1977-80 Laborers' Master Agreement. When neitherMurphy nor any other representative of West-Cal wouldsign the agreement, the Unions initiated the picketing atboth entrances of the jobsite.As previously noted, the Laborers' Master Agreementis effective from 1977 to 1980. It contains the followingprovisions pertinent to this proceeding:Section I -SubcontractorsThe terms and conditions of this Agreement insofaras it affects Employer and the individual employershall apply equally to any subcontractor of any tierunder the control of, or working under oral or writ-ten contract with such individual employer on anywork covered by this Agreement to be performedat the job site or job yard, and said subcontractorwith respect to such work shall be considered thesame as an individual employer covered hereby.Subject to the provisions of this Section and anyother Section of this Agreement applicable to sub-contractors, if an individual employer shall subcon-tract work herein defined, such subcontract shallstate that such subcontractor agrees to be bound byand comply with the terms and provisions of thisAgreement.A subcontractor is defined as any person, firm orcorporation who agrees under contract with theEmployer, or any individual employer, or a subcon-tractor of the Employer, or any individual employ-er to perform on the job site any part or portion ofthe construction work covered by the prime con-tract, including the operation of equipment, per-formance of labor and installation of materials.An individual employer who provides in the sub-contract that the subcontractor will pay the wagesand benefits and will observe the hours and allother terms and conditions of this Agreement, shallnot be liable for any delinquency by such subcon-tractor in the payment of any wages or fringe bene-fits provided herein, including payments required bySection 28 (Health & Welfare, Pension, Vacation-Holiday-Dues Supplement and Training & Retrain-ing Funds) except as follows:The individual employer will give written notice tothe Union of any subcontract involving the per-formance of work covered by this Agreementwithin five days of entering such subcontract, andshall specify the name and address of the subcon-tractor. Written notice at a pre-job conference shallbe deemed written notice under this provision forthose subcontractors listed at the pre-job only. Noti-fication to the Union of any subcontractor not listedin writing at the pre-job must still be given in ac-cordance with this paragraph.If thereafter such subcontractor shall become delin-quent in the payment of any wages or benefits asabove specified, the Union shall promptly give writ-ten notice thereof to the individual employer and tothe subcontractor specifying the nature and amountof such delinquency.57 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf such notice is given, the individual employer shallpay and satisfy only the amount of any such delin-quency by such subcontractor occurring within 75days prior to the receipt of said notice from theUnion, and said individual may withhold theamount claimed to be delinquent out of the sumsdue and owing by the individual employer to suchcontractor.In the event the individual employer fails to givewritten notice of a subcontract as required herein,such individual employer shall be liable for all de-linquencies of the subcontractor on that job or pro-ject without limitation.The individual employer shall not be liable for anysuch delinquency if the Local Union where the de-linquency occurs refers any employee to such sub-contractor after giving such notice and during thecontinuance of such delinquency.Section 9-Grievance ProcedureAny dispute concerning the interpretation and ap-plication of this Agreement ...the following pro-cedure will apply:3. If said grievance or dispute is not satisfactorilyadjusted by the appropriate Local Union or other-wise authorized Union Representative and the indi-vidual employer or his representative within threedays after submission to the individual employer,the matter may be submitted by either party to apermanent Board of Adjustment created for the set-tlement of such disputes.4. The Board of Adjustment shall be composed oftwo members named by the Union, two membersnamed by the Association and an impartial Arbitra-tor. At any point in the proceedings should thepanel be unable to reach a majority vote, the Arbi-trator shall participate and his decision shall be finaland binding.7. Decision of the Board of Adjustment or an Im-partial Arbitrator shall be within the scope andterms of this Agreement and shall be final and bind-ing upon all parties hereto.8. In the event an individual employer fails tocomply with any such decisions, the Union maywithdraw employees or strike the individual em-ployer and such action shall not be a violation ofthis Agreement so long as such noncompliance con-tinues.Section 27-Employees Not to Be Discharged ForRecognizing Authorized Picket LinesNo employee covered hereby may be discharged byany individual employer for refusing to cross apicket line established by an international union af-filiated with the Building and Construction TradesDepartment of the American Federation of Labor-Congress of Industrial Organizations or a LocalUnion thereof, or the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America or a Local Union thereof, which picketline has been authorized or sanctioned by the localBuilding and Construction Trades Council havingjurisdiction over the area in which the job is locat-ed after the individual employer involved has beennotified and has had an opportunity to be heard.Said notice shall be in writing and mailed to the in-dividual employer involved at his last known ad-dress. This Section shall not apply to jurisdictionaldisputes.MEMORANDUM AGREEMENTIt is hereby mutually understood and agreed by andbetween the undersigned individual employer andthe Northern California District Council of Labor-ers for and on behalf of all affiliated Local Unionsin the 46 Northern California Counties hereinafterreferred to as Union that for and in consideration ofservices performed and to be performed by Labor-ers for the individual employer, the individual em-ployer agrees to comply with all wages, hours, andworking conditions set forth in the Laborers'Master Agreement for Northern California June 16,1977, through June 15, 1980 (which agreement is in-corporated herein by reference and a copy of whichhas been delivered to me and receipt of which ishereby expressly acknowledged), which amends,modifies, supplements, and renews each and every,all and singular previous Laborers' Master Agree-ments or individual employer Memorandum Agree-ment in the construction industry in the 46 North-ern California Counties and any future modifica-tions, changes, amendments, supplements, extensionsor renewals of or to said Master Agreement whichmay be negotiated between the parties thereto forthe term thereof.Notwithstanding any provisions of the MasterAgreement or this Agreement, the Union reservesthe right to strike the individual employer for al-leged contract violations or breach of this Agree-ment and such strike shall not be deemed a breachof contract by the Union. The Union at its soleoption may process any alleged breach of contractthrough the grievance and arbitration procedures ofthe Master Agreement or by strike or both. Submis-sion of any grievance involving the undersigned in-dividual employer shall be to the permanent neutralarbitrator provided in the grievance procedure of58 CONSTRUCTION AND GENERAL LABORERS UNION, LOCAL 185the Master agreement. Claims for unpaid wages ortrust fund contributions may be submitted to thelabor commission at the sole option of the Union orthe appropriate trust fund at anytime, in addition toany other remedy provided by the Master Agree-ment or this Agreement or by law ....Section 8(e) of the Act prohibits unions and employersfrom entering an agreement by which the employeragrees to refrain from dealing in the products of anotheremployer or to cease doing business with another person.If the Laborers' Agreement violates Section 8(e) of theAct, then the picketing which was utilized to force or re-quire West-Cal to sign the agreement would be a viola-tion of Section 8(b)(4)(i) and (ii)(A) of the Act. There-fore, the first question which must be resolved is wheth-er those clauses in the Laborers' Agreement are pro-scribed by Section 8(e). In interpreting and applying Sec-tion 8(e), neither the Board nor the courts have conclud-ed that Congress intended to prohibit every agreement towhich it could apply. The Supreme Court, in NationalWoodwork Manufacturers Association, et al. v. N.L.R.B.,386 U.S. 612 (1967), held that agreements which seek topreserve traditional bargaining unit work for unit em-ployees by limiting or proscribing the subcontracting ofthat work does not fall within the prohibitions of Section8(e), because the objectives of such clauses are primary.The Court held that the determination of whether aclause and its enforcement violated Sections 8(e) and8(b)(4)(B):...cannot be made without an inquiry into wheth-er, under all the surrounding circumstances, theUnion's objective was preservation of work forFrouge's employees, or whether the agreements andboycott were tactically calculated to satisfy unionobjectives elsewhere. Therefore, if the clause in question provides a legitimatemethod by which the union can protect its traditionalbargaining unit work, it is lawful as a primary interest ofthe union. When the clauses go beyond this primary in-terest of work preservation and tend to limit the employ-er's freedom to do business with individuals of hischoice, or it inserts an element of control over the work-ing conditions of another employer, then it is secondaryand prohibited.Section II of the 1977-80 Laborers' Master Agree-ment provides that the agreement "shall apply equally toany subcontractor" and further limits subcontracting tosubcontractors who agree "to be bound by and complywith the terms and provisions of this Agreement." In asimilar case, Los Angeles County District Council of Car-penters, 242 NLRB 801 (1979), the Board held that suchsubcontracting provisions constitute restrictions on doingbusiness within the meaning of Section 8(e). In the pres-ent case, the two phrases represent "union signatory"clauses which plainly require subcontractors "to bebound by and comply with the terms and provisions ofthis Agreement," thus requiring subcontractors to doS Id. at 644.more than maintain union work standards.6As stated inLos Angeles County District Council of Carpenters, supra:The Board has found "union signatory" clauses vio-lative of Section 8(e) because they have a secondarythrust directed at furthering general union objec-tives and regulating labor policies of employersother than employers party to the clauses.7In addition, the Memorandum requiring the subcontrac-tor to establish and make contributions to jointly admin-istered health and welfare and pension funds is a unionsignatory clause within the meaning of Section 8(e) ofthe Act. A distinction is made between a clause whichprovides for equivalent union wages hours and which areconsidered the primary objectives of a union and, there-fore, lawful, as opposed to a clause calling for equivalentbenefits which are considered secondary objectives of aunion and, therefore, in violation of Section 8(e).8In thepresent case, the clauses in question are secondary and inviolation of Section 8(e) since Respondent Laborers hasno legitimate interest in insisting that employees of sub-contractors have health and welfare benefits equivalentor identical to those of West-Cal employees.I find that the requirements of Section 11 are withinthe general proscription of Section 8(e). The remainingquestion is whether these clauses are privileged by theconstruction industry proviso of that section. The restric-tions meet the express requirements of the proviso sincethey relate to jobsite work in the construction industry.C. Construction Industry ProvisoAlthough Section 8(e) makes it an unfair labor practicefor an employer and union to enter into an agreement,express or implied, whereby the employer agrees tocease doing business with any other person, there is astatutory exception, commonly referred to as the con-struction industry proviso, or proviso. The proviso ofSection 8(e) provides:That nothing in this subsection shall apply to anagreement between a labor organization and an em-ployer in the construction industry relating to thecontracting or subcontracting of work to be done atthe site of the construction, alteration, painting, orrepair of a building, structure, or other work ....Therefore, if the clause in question is found in a con-struction industry contract, it may be proscribed by thegeneral provisions of Section 8(e) as having secondaryobjectives; however, the same clause may be privilegedunder the proviso.In 1975 the Supreme Court in Connell Construction,421 U.S. 616, reviewed the proviso as it related to the6 See Local 437. International Brotherhood of Electrical Workers. .4FL-CIO. et at (Dimeo Construction Co.), 180 NLRB 420 (1969).? See Carpenters Local No. 944, United Brotherhood of Carpenters andJoiners of America. AFL-CIO. et al. (Woelke Romero Framing. Inc.).239 NLRB 241 (1978). 609 F.2d 1341 (9th Cir. 1979); Los Angeles Build-ing and Construction Trades Council (Donald Schrtver. Inc.), 239 NLRB264 (1978)." See Heavy Highway Building and Construction Teamsters. e al. (Cali-fornia Dump Truck Owners Associaton). 227 NLRB 269 (1976).59 DECISIONS OF NATIONAL LABOR RELATIONS BOARDantitrust case. Plumbers Local 100 was the bargainingrepresentative for workers in the plumbing and mechani-cal trades in Dallas, Texas. It was also a party to a mul-tiemployer bargaining agreement with the MechanicalContractors Association of Dallas. The agreement con-tained a "most favored nation" clause, which providedthat if it granted a more favorable contract to any otheremployer it would extend the same terms to all membersof the association. Connell Construction Company was ageneral building contractor in Dallas. It obtained jobs bycompetitive bidding and in turn awarded subcontracts onthe sole basis of competitive bidding. As a result, it dealtwith both union and nonunion subcontractors. It subcon-tracted all plumbing and mechanical work. Connell's em-ployees were represented by various building tradeunions. None of them were members of Local 100, andthe subcontracting agreement contained the union's ex-press disavowal of any intent to organize or representthem.In November 1970, Local 100 picketed Connell in anattempt to force it to sign a contract under which Con-nell would subcontract mechanical and plumbing workonly to firms that had a current contract with Local 100.The company signed under protest and then filed an anti-trust suit against the union. The Court majority rejectedthe argument that the union's agreement with Connellwas expressly authorized by the construction industryproviso to Section 8(e) and was, therefore, lawful underthe antitrust laws. Although the provisions of the agree-ment came within the literal language of the proviso, theCourt concluded that Congress intended the proviso toextend only to subcontracting agreements "in the contextof collective bargaining relationships" and only to partic-ular job sites. The Court held:We therefore hold that this agreement, which isoutside the context of a collective-bargaining rela-tionship and not restricted to a particular jobsite,but which nonetheless obligates Connell to subcon-tract work only to firms that have a contract withLocal 100, may be the basis of a federal antitrustsuit because it has a potential for restraining compe-tition in the business market in ways that would notfollow naturally from elimination of competitionover wages and working conditions.In arriving at its decision, the Court reviewed the con-gressional history of the construction industry proviso,which was explained in the congressional hearings byonly the bare references to "pattern of collective bar-gaining in the industry." The Court perceived that theproviso was enacted, in part, to overrule the effects ofN.LR.B. v. Denver Building and Construction TradesCouncil, et al., 341 U.S. 675 (1951). In that case, theCourt upheld the decision of the Board that by engagingin a strike, an object of which was to force the generalcontractor on a construction project to terminate its con-tract with a subcontractor employing nonunion labor onthe project, the respondent labor organization committedan unfair labor practice within the meaning of Section8(b)(4)(A) of the Act. In Justice Douglas' dissent, hepoints out that the basic desire and protest of union menthroughout the history of the trade unions was simply toretain the freedom of not being compelled to workalongside nonunion men on the same job. Apparently, itwas the desire and intent of Congress, when the provisowas ennacted, to avoid these jobsite frictions whichresult when union and nonmembers work "shoulder toshoulder" at a common construction jobsite.The facts in the present case are similar to Connell andColorado Building and Construction Trades Council, 239NLRB 253 (1978). In the latter case, the Utilities Serv-ices Engineering Company was engaged in municipalutility industrial construction and in maintenance oper-ations. On one of their projects, they had a contract withJohns-Manville Corporation to perform electrical mainte-nance work at the Johns-Manville Corporation Researchand Development Center. Normally, Utilities Servicesdid not use the services of subcontractors and did not onthe Manville project. The employees of Utilities Serviceswere not represented by any labor organization. Therewas never a collective-bargaining agreement betweenUtilities Services and the respondent labor organization.In early April, the union's business agent requested thatUtilities Services sign an agreement governing the use ofsubcontractors on construction jobsite work and also in-formed them that the union would picket those whofailed to sign. On April 22, the union picketed the Johns-Manville Research and Development Center site. Thepicket signs contained the following statement:UTILITIES SERVICES ENGINEERING, INC., has no sub-contracting agreement with Colorado Building andConstruction Trades Council.We have no dispute with any other person or com-pany on this project.The respondent union argued that even if their proposedclause was within the general proscription of Section8(e), it was privileged or protected by the proviso. TheBoard stated:In Woelke and Romero Framing, Inc.,9 a compan-ion case for oral argument, we concluded that theConnell decision construed the construction industryproviso to Section 8(e) to permit subcontractingclauses such as that in the instant case in the contextof a collective-bargaining relationship. We furthernoted that the Connell court suggested that suchclauses might be protected by the proviso evenwithout a collective-bargaining relationship if theywere directed toward the problems raised by theclose relationship between contractors and subcon-tractors at the construction site and/or to the reduc-tion of friction that may be caused when union andnonunion employees are required to work togetherat the same jobsite. ' The Board concluded that the respondent union wasseeking a subcontracting clause outside the context of acollective-bargaining relationship and thereby lost theprotection of the proviso.9 Carpenters Local No. 944, supra.I' Colorado Building and Construcrion Trades Council, supra at 256.60 CONSTRUCTION AND GENERAL LABORERS UNION, LOCAL 185In the present case, Respondent Laborers Union is a"stranger" to West-Cal. There are no bargaining agree-ments between the two. The Laborers does not representanyone at the jobsite. West-Cal does not have employeesat the jobsite other than two members of management,nor is there any reason to believe from the evidence thatit will have such employees in the future, which mightjustify the clause in a prehire context under Section 8(f)of the Act.Both the Court in Connell and the Board in subsequentcases have alluded the possible protection of the provisowhen there is no collective-bargaining relationship if"the clause is addressed to problems posed by thecommon situs relationships on a particular jobsite or tothe reduction of friction between union and nonunionemployees at a jobsite.""I The agreement offered by theLaborers Union is not related to the problems posed bythe common situs relationship or potential friction ofunion and nonunion members working "shoulder toshoulder." The contract is not limited to times and placeswhere Respondents' members would be working on theproject. In general, the clauses are directed toward theinterest of the Union in obtaining work and have nothingto do with the problems of common situs.Therefore, I find that the proposed agreement wasoutside the context of a collective-bargaining agreementand thereby loses the protection of the proviso, thus, itviolates Section 8(e) of the Act and Respondent Labor-ers Union's picketing to obtain the agreement violatedSection 8(b)(4)(ii)(A) of the Act.Self-Help ProvisionsThe General Counsel and the attorney for the Charg-ing Party correctly assert that even if the union signato-ry secondary subcontracting clause contained in the1977-80 Laborers' Master Agreement was privilegedunder the construction industry proviso of Section 8(e)of the Act, it would still violate Section 8(e) because ofthe "self help" provisions and an overly broad "picketline" clause. Accordingly, picketing to obtain such anagreement violates Section 8(b)(4)(i) and (ii)(A) of theAct.It is settled that, "although a contract within the con-struction industry proviso to Section 8(e) is exempt fromthe proscription of that Section, it may be enforced onlythrough lawsuits and not by threats, coercion, or re-straint proscribed by Section 8(b)(4)(B)." Ets-Hokin Cor-poration, 154 NLRB 839, 840 (1965), enfd. sub nom.N.L.R.B. v. International Brotherhood of Electrical Work-ers, AFL-CIO, Local No. 769, 405 F.2d 159, 162-163 (9thCir. 1968), cert. denied 395 U.S. 921 (1969). When Con-gress allowed certain onsite "hot cargo" agreements, itdid not intend to change the law prohibiting nonjudicialenforcement of such contracts.'2 The policy underlyingthat proscription was based on "practical judgment onthe effect of union conduct in the framework of actualdisputes and what is necessary to preserve to the em-ployer the freedom of choice that Congress has de-I Colorado Building and Construction Trades Council. supra.12 Local Union No. 48 of Sheet Metal Workers International Associationv. The Hardy Corporation, 332 F 2d 682 (5th Cir. 1964)creed." Local 1976, United Brotherhood of Carpenters andJoiners of America, AFL, et al. [Sand Door and PlywoodCo.], 357 U.S. 93, 107 (1958). Thus, in enacting the pro-viso, Congress made it clear that such an agreementcould not be enforced by picketing or economic action.Muskegon Bricklayers Union No. 5, Bricklayers, Masonsand Plasterers International Union of North America,AFL-CIO (Greater Muskegon General Contractors Associ-ation), 150 NLRB 360 (1965), enfd. 378 F.2d 859 (6thCir. 1967).In the instant case, there are areas of self-help pro-vided in the Master Agreement. In Section 9, subsection8, the Respondent Laborers retained authority to with-draw employees from the jobsite or strike the employerif employer fails to comply with a decision arising fromthe grievance/arbitration provisions. A dispute arisingunder Section 11-Subcontractors-may be submitted tothe grievance/arbitration procedure. In this manner, Re-spondent Laborers is permitted by Section 9, subsection8, of the agreement to strike West-Cal to enforce the sec-ondary subcontracting clause. The Board has held thatsuch subcontracting clauses are unprivileged becausethey constitute means of "self enforcement" or "selfhelp" of the subcontracting clauses.1 3In addition, the sixth paragraph in the Memorandumof Agreement reserves the option of striking or proceed-ing through grievance, or both, if the employer breachesthe Memorandum Agreement. Also, Section 27 providesthat an employee may not be discharged for refusing tocross a picket line established by an international unionaffiliated with the Building and Construction Trades De-partment of the AFL-CIO, or a local union affiliatedwith the AFL-CIO, or the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or one of its local affiliates, which picket linewas authorized or sanctioned by the local Building andConstruction Trades Council having jurisdiction over thearea in which the job is located. The General Counselcorrectly contends that the clause is also unlawful underSection 8(e) of the Act since it is sufficiently broad toauthorize participation by a signatory employer's em-ployees in secondary picketing and strikes. Consequently,the Master Agreement is not entitled to the protection ofSection 8(e) of the Act, and picketing to force West-CalConstruction to sign this agreement violates Section8(b)(4)(i) and (ii)(A) of the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent Unions set forth insection Ill, above, occurring in connection with theWest-Cal's operations described in section 1, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States, and tend tolead, and have led, to labor disputes burdening and ob-structing commerce and the free flow of commerce."a Lot .4ngele County Distrtcl Council of Carpenters. 242 NLRB 801(1979).61 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent Laborers Union has en-gaged in unfair labor practices in violation of Section8(b)(4)(i), (ii)(A) and (B) of the Act, and further, that theRespondent Cement Masons Union has engaged in unfairlabor practices in violation of Section 8(b)(4)(i) and(ii)(B) of the Act, I shall recommend they cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.CONCLUSIONS OF LAW1. West-Cal Construction, Inc., is an employer en-gaged in commerce and in an industry affecting com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. Construction and General Laborers Union, Local185, Laborers International Union of North America,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. Cement Masons Local 582, Operative Plasterers andCement Masons International Association, AFL-CIO, isa labor organization within the meaning Section 2(5) ofthe Act.4. The agreement governing subcontracting of con-struction site work is one into which Respondent Unionsand the Charging Party may not lawfully enter, underthe provisions of Section 8(e) of the Act, by reason ofself-enforcement provisions. By picketing in an effort toforce West-Cal into signing this agreement, RespondentLaborers Union did coerce and restrain West-Cal anddid thereby engage in unfair labor practices in violationof Section 8(b)(4)(i) and (ii)(A) of the Act.5. By picketing for 3 weeks, beginning on June 17,1979, at a construction site entrance, gate 2, which wasreserved for subcontractors and suppliers with whomLaborers Union and Cement Masons Union had no dis-pute, in furtherance of a dispute with West-Cal and itssubcontractor, G & L Concrete, the Unions violated Sec-tion 8(b)(4)(i) and (ii)(B) of the Act, which violations areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]62